Citation Nr: 1819312	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  09-15 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to February 15, 2005, and in excess of 40 percent thereafter, for service-connected degenerative osteoarthritis, thoracolumbar spine, L1-3 (lumbar spine disability).

2.  Entitlement to an initial rating in excess of 10 percent prior to March 13, 2013, and in excess of 20 percent thereafter, for service-connected multilevel degenerative disc disease, cervical spine (cervical spine disability).

3.  Entitlement to a compensable rating prior to August 19, 2016, for service-connected left upper extremity radiculopathy.

4.  Entitlement to a compensable rating prior to August 19, 2016, for service-connected left lower extremity radiculopathy.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 19, 2016.

6.  Entitlement to service connection for glaucoma.
7.  Entitlement to service connection for left eye blindness, macular degeneration.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for a bilateral hand/finger disorder.

10.  Entitlement to service connection for dizziness.

11.  Entitlement to service connection for memory loss.

12.  Entitlement to service connection for loss of control of bowels.

13.  Entitlement to service connection for loss of control of bladder.

14.  Entitlement to service connection for a right hip disorder.

15.  Entitlement to service connection for a left hip disorder.

16.  Entitlement to service connection for a right knee disorder.

17.  Entitlement to service connection for a left knee disorder.

18.  Entitlement to service connection for a bilateral foot disorder.

19.  Entitlement to service connection for bunions of the bilateral feet.

20.  Entitlement to service connection for a right leg disorder.


REPRESENTATION

Veteran represented by:	Jill Mitchell-Thein, Attorney-at-Law


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, and Houston, Texas.  Jurisdiction over the appeal is currently with the RO in Houston.

In July 2015, the Board remanded the Veteran's claims for higher ratings and his claim for a TDIU for further development.

With regard to the characterization of the Veteran's claims for higher ratings, the Board notes that the agency of original jurisdiction (AOJ) has identified the appeal period as stemming from a March 2007 claim for an increased rating.  However, following the August 2005 rating decision that granted service connection for lumbar spine and cervical spine disabilities, the Veteran submitted a valid notice of disagreement (NOD) with respect to the initially assigned ratings in January 2006.  See 38 C.F.R. § 20.201 (2005).  Although the NOD was acknowledged in May 2006, the AOJ never issued a statement of the case addressing the initially assigned ratings.  Given that a valid and timely NOD was received in response to the August 2005 rating decision, the issues on appeal have been recharacterized as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The issues of entitlement to service connection for glaucoma and left eye blindness, macular degeneration, are addressed in the decision below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence of record fails to demonstrate a relationship between the Veteran's military service and his glaucoma or macular degeneration.


CONCLUSIONS OF LAW

1.  The criteria for service connection for glaucoma are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for left eye blindness, macular degeneration, are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Lay evidence can be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, where symptoms are capable of observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In his December 2010 claim, the Veteran reported problems with glaucoma and macular degeneration; however, he did not allege that these disorder were related to his military service.  In fact, despite his reports of current symptoms related to his eye, the Veteran has never alleged that his bilateral eye disorders are related to any aspect of his service.  See, e.g., December 2010 Statement in Support of Claim; May 2013 Statement in Support of Claim.

With regard to the first element of service connection, the presence of a current disability, the Board notes that the Veteran's VA treatment records demonstrate current diagnoses of glaucoma and macular degeneration.  See July 2016 VA Ophthalmology Consult.

With regard to the second element of service connection, the Board notes that the Veteran's service treatment records are unavailable, as they are possibly fire-related (i.e., destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973).  See, e.g., September 2004 Board Remand.  The Board is aware that when service records are unavailable through no fault of the veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005), Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Nevertheless, while the Veteran is competent report in-service injuries and or symptoms related his eye, see Layno v. Brown, 6 Vet. App. 465, 470 (1994), he has not done so.  Thus, even in consideration of the heightened duty to assist and the benefit-of-the-doubt rule, the Board finds that the second element of service connection, an in-service disease or injury, is not met.

Similarly, as to the nexus element of service connection, there is no probative evidence or opinion of record that suggests a nexus between any incident in service and the Veteran's glaucoma and/or macular degeneration.  Indeed, none of the post-service medical treatment records reflect any such opinion or comment to that effect, and he has not intimated that any such evidence or opinion exists.

The Veteran has not been afforded a VA examination to address whether his glaucoma and/or macular degeneration are related to his military service, and the Board finds that one is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, even in consideration of the heightened duty to assist and the benefit-of-the-doubt rule, there is no competent or credible indication that the Veteran's glaucoma and/or macular degeneration may be related to his service.  The Veteran's mere contention that his glaucoma and/or macular degeneration should be service-connected is insufficient to trigger the duty to get an examination, much less to establish a link.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (an assertion that one condition caused another is insufficient to connect to trigger the duty to provide an examination).

Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of whether the Veteran's glaucoma and/or macular degeneration are related to his military service is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Specifically, the question of causation of glaucoma and macular degeneration involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  The Veteran is not shown to have the necessary training and expertise to provide a competent opinion as to the causes of glaucoma and/or macular degeneration.

Absent competent and credible evidence linking his glaucoma and/or macular degeneration to a disease or injury in service, the evidence is against the claim.  As such, reasonable doubt does not arise and his claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for glaucoma is denied.

Service connection for left eye blindness, macular degeneration, is denied.


REMAND

Increased Rating Claims and TDIU

As noted in the introduction, an August 2005 rating decision granted service connection for a lumbar spine disability and cervical spine disability and, in January 2006, the Veteran submitted a valid NOD with respect to the initially assigned ratings.  To date, the AOJ has not adjudicated his claims for higher initial ratings; instead, as reflected in the June 2007 rating decision, the AOJ has identified the appeal period as stemming from the Veteran's March 2007 claim for an increased rating.

Therefore, on remand, the AOJ should adjudicate the Veteran's claims for higher initial ratings for his service-connected lumbar spine disability and cervical spine disability in the first instance to avoid any prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board notes that the effective date of the award of service connection for the Veteran's lumbar spine disability is August 10, 1992, and during the course of the period under review, the rating criteria for thoracolumbar spine disability changed.  In assessing the initial rating of the Veteran's lumbar spine disability, application of the former regulations must be considered. 

With regard to his claim for a TDIU and his claim for a compensable rating prior to August 16, 2016, for service-connected left upper radiculopathy and left lower radiculopathy, the Board finds that these issues inextricably intertwined with his claims for higher initial ratings.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the claim for the second issue).  As such, the Board will defer consideration of those issues at this time.

Moreover, there appears to be outstanding Social Security Administration (SSA) that may be pertinent to the Veteran's claims.  Specifically, in August 2013, the AOJ conducted a SSA inquiry which revealed that the Veteran was in receipt of Title II disability benefits.   In Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit held that, as long as a reasonable possibility exists that SSA records may be relevant to a veteran's claim, VA must assist him or her in obtaining the records.  Therefore, a remand is necessary to obtain any records pertinent to his claim for SSA disability benefits, including any medical records relied upon concerning that claim.

Service Connection Claims

At the outset, the Board notes that the Veteran's service treatment records are unavailable, as they are possibly fire-related (i.e., destroyed in a fire at NPRC in St. Louis, Missouri, in 1973).  See, e.g., September 2004 Board Remand.  The Board is aware that when service records are unavailable through no fault of a veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005), Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

With regard to the Veteran's claim for service connection for bilateral hearing loss, he attributes his hearing problems to his military service, including his duties as a heavy weapons infantryman.  See June 2010 Statement in Support of Claim.  The Veteran's DD-214 confirms that his military occupational specialty was heavy weapons infantryman.

To date, the Veteran has not been afforded a VA examination to determine whether his bilateral hearing loss is related to his military service.  The evidence of record includes lay statements concerning his in-service noise exposure, which the Veteran is competent to report.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the current medical evidence of record indicates that he suffers from a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 (2017).  Given the fact that the Veteran's service treatment records were lost through no fault of his own, the lay statements of record are sufficient to trigger VA's duty to assist by affording him a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).

With regard to his claims for service connection for a bilateral hand/finger disorder, bilateral hip disorders, bilateral knee disorders, bilateral foot disorders, a right leg disorder, memory loss, and dizziness, the Veteran attributes these problems to an in-service motor vehicle accident.  See March 2013 Statement in Support of Claim.  The Board notes that the Veteran's service-connected lumbar spine disability and cervical spine disability have been attributed to the same motor vehicle accident.  See February 2005 VA Examination.

To date, the Veteran has not been afforded a VA examination to determine whether any bilateral hand/finger disorder, bilateral hip disorder, bilateral knee disorder, bilateral foot disorder, a right leg disorder, memory loss, or dizziness are related to his military service, to include his in-service motor vehicle accident.  The evidence of record includes lay statements concerning his in-service motor vehicle accident and symptoms, which the Veteran is competent to report.  See Layno, supra.  Given the fact that the Veteran's service treatment records were lost through no fault of his own, the lay statements of record are sufficient to trigger VA's duty to assist by affording him a VA examination.  See McLendon, supra.

Finally, with regard to his claims for service connection for a bowel and bladder impairment, the evidence of record suggests that these problems may be related to the Veteran's lumbar spine disability.  See May 2013 VA Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ).  The Board notes that the DBQ appears to have been completed by the Veteran himself and, while it was signed by a physician, no explanation or rationale was offered.

Given the evidence showing a bowel and bladder impairment, the Board finds that an examination is necessary to determine whether such is a neurological manifestation of his lumbar spine disability.  See McLendon, supra.

On remand, updated VA treatment records should be obtained an associated with the record.  Additionally, the Veteran should be given the opportunity to identify any outstanding pertinent records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate any VA treatment records dated from July 21, 2016, to the present, with the claims file.

2.  Give the Veteran an opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3.  Obtain and associate with the claims file any records pertinent to his claim for SSA disability benefits.
4.  The Veteran should be afforded a VA examination to determine whether his hearing loss is related to his military service, to include his duties as a heavy weapons infantryman.  The record and a copy of this Remand must be made available to the examiner.

The examiner should take a history from the Veteran as to the progression of his hearing loss disability.

On examination, the examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

Following a review of the entire record, to include any lay statements concerning onset and continuity of symptomatology, interview of the Veteran, and examination, the examiner should address the following question:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that a hearing loss disability had its onset during, or is otherwise related to, his active duty service, to include his duties as a heavy weapons infantryman?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any documented problems in the Veteran's service treatment records as they are unavailable.

5.  The Veteran should be afforded a VA examination or examinations to determine whether any bilateral hand/finger disorders, bilateral hip disorders, bilateral knee disorders, bilateral foot disorders, a right leg disorder, memory loss, and/or dizziness are related to his military service, to include his in-service motor vehicle accident.  The record and a copy of this Remand must be made available to the examiner.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

Following a review of the entire record, to include the Veteran's lay statements concerning onset and continuity of symptomatology, the examiner(s) should address the following questions:

(a) Identify any diagnoses referable to any bilateral hand/finger disorder, bilateral hip disorders, bilateral knee disorders, bilateral foot disorders, a right leg disorder, memory loss, and/or dizziness.

(b) For any diagnosis identified, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such had its onset during, or is otherwise related to, his active duty service, to include his in-service motor vehicle accident?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any documented problems in the Veteran's service treatment records as they are unavailable.

6.  The Veteran should be afforded a VA examination or examinations to determine whether any bowel or bladder impairment is a neurological manifestation of the Veteran's lumbar spine disability.  The record and a copy of this Remand must be made available to the examiner.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

Following a review of the entire record, to include the Veteran's lay statements concerning onset and continuity of symptomatology, the examiner(s) should address the following questions:

(a) Identify any diagnoses referable to any bowel or bladder impairment present since December 2010 when the Veteran filed his claim.

(b) For any diagnosis identified, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is caused or aggravated by his lumbar spine disability?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements, and the opinion should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided.

7.  Thereafter, and after any further development deemed necessary, all claims on appeal should be reajudicated.  In particular, the AOJ should adjudicate the Veteran's claims for higher initial ratings for his service-connected lumbar spine and cervical spine disabilities, and should consider whether a higher rating is warranted for his service-connected lumbar spine disability under the rating criteria in effect both prior to, and since September 26, 2003.   If the benefits sought on appeal are not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


